Title: I. Draft of the Annual Message, 25 October 1804
From: Jefferson, Thomas
To: 


                  
                     To the Senate & House of Representatives of the US.
                     [on or before 25 Oct. 1804]
                  
                  
                     
                        Aggressions in the W. Indies & in our harbours.
                         To a people, fellow citizens, who sincerely desire the happiness and prosperity of other nations, to those who justly calculate that their own prosperity is advanced by that of the nations with which they have intercourse, it will be a satisfaction to observe that the war which was lighted up in Europe a little before our last meeting, has not yet extended it’s flames to other nations, nor been attended by the calamities which sometimes stain the footsteps of war. and although we have not been altogether exempt from the irregularities on the ocean which generally harrass the commerce of Neutral nations, yet in the distant seas at least, the interruptions we have experienced have been fewer than on former occasions. nearer home indeed they have been more considerable, and even within our harbors & jurisdiction, infringements on the authority of the laws have been committed which have called for serious attention. the friendly conduct of the governments from whose officers these acts have proceeded, in other respects and in places more under their observation & control, gives us confidence that our representations on this subject will be properly regarded.
                     
                     
                        French aggressions at N.Y.
                     
                     
                        Spanish differences
                         Soon after the passage of the act of the last session authorising the establishment of a district & port of entry on the waters of the Mobile, within the limits of the US we learnt that it’s terms & object were misunderstood by the government of Spain. candid explanations were immediately & frankly given of the intentions of the law conformably with which it would be carried into execution. in the mean time that government had thought it sufficient reason for suspending the ratification of the convention of 1802. the explanations however which would reach them soon after, and still more the confirmation of them by the tenor of the instrument establishing the port & district would remove the jealousy founded on verbal misconception, and the grounds derived from that for delaying the ratification.
                     
                     
                        French convention
                         I have the satisfaction to inform you that the objections which had been urged by that government against the validity of our title to the country of Louisiana have been withdrawn: and to this is to be added that having prepared & delivered the stock created in execution of the Convention of Paris of Apr. 30. 1803. in consideration of the cession of Louisiana, we have recieved from the government of France a discharge of our obligations on that behalf.
                     
                     
                        European nations
                         With the nations of Europe in general our friendship and intercourse are undisturbed: and from the governments of the belligerent powers especially we continue to recieve those friendly attentions which are justly due to an honest neutrality, & to the good offices consistent with that which we have opportunities of rendering.
                     
                     
                        Barbary powers.
                         The activity & success of the small force employed in the Mediterranean in the early part of the present year, the reinforcement since sent into that sea, and the known energy of the officers having command in the several vessels, will, I trust, by the sufferings of war, reduce the Barbarians of Tripoli to the desire of peace on equal terms. great injury however ensues to ourselves as well as to others interested from the distance to which prizes must be brought for adjudication, & from the impracticability of sending such as are not sea-worthy.
                     
                     
                        
                         The Bey of Tunis having made requisitions unauthorised by our treaty, their rejection has produced from him some expressions of discontent. but to those who expect us to calculate whether a compliance with unjust demands will not cost us less than a war, we must leave as a question of calculation for them also whether to retire from unjust demands will not cost them less than a war. we can do to each other very sensible injuries by war. but the mutual advantages of peace makes that the best interest of both.
                     
                     
                        
                         From the other powers on the same coast we have every mark of the continuance of their friendship & good understanding with us.
                     
                     
                     
                        Louisiana
                         In pursuance of the act providing for the temporary government of Louisiana, the necessary officers for the territory of Orleans were appointed in due time to commence the exercise of their functions on the 1st. day of October. the distance however of some of them, and indispensible previous arrangements may have retarded it’s commencement in some of it’s parts. the form of government thus provided having been considered but as temporary and open to such future improvements as further information of the circumstances of our brethren there might suggest, it will of course be subject to your consideration.
                     
                     
                        
                         In the upper territory it has been thought best to adopt the division into districts which had been established under it’s former government. this has accordingly been done, & so soon as the appointment of Commandants can be made in the forms of the constitution, that government will be in it’s due state of organisation. I lay before you a statement of the lead mines in that country that such provisions may be made respecting them as you shall deem expedient.
                     
                     
                        Indians
                         With the Indian tribes established within our newly acquired limits, I have deemed it necessary to open conferences for the purpose of establishing a good understanding and neighborly relations between us. so far as we have yet learned we have reason to believe that their dispositions are favorable and friendly. and, with these dispositions on their part we have in our own hands means which cannot fail us for preserving their peace & friendship. by pursuing an uniform course of justice towards them, by aiding them in all the improvements which may better their condition, and especially by establishing a commerce on terms which shall be advantageous to them, & only not losing to us, and so regulated as no incendiaries of our own or any other nation may be permitted to disturb the regular effects of our just & friendly offices, we may render ourselves so necessary to their comfort and prosperity that the protection of our citizens from their disorderly members will become their interest and their voluntary care.
                     
                     
                        
                         On this side the Missisipi an important relinquishment of native title has been recieved from the Delawares. that tribe, desiring to extinguish in their people the spirit of hunting, & to convert superfluous lands into the means of improving what they retain has ceded to us all the country between the Wabash & Ohio, South of, and including the road from the Rapids towards Vincennes; for which they are to recieve annuities in animals & implements for agriculture, and in other necessaries. this acquisition is important not only for it’s extent & fertility, but as, fronting 300. miles on the Ohio, & near half that on the Wabash, the produce of the settled country descending those rivers will no longer pass in review of the Indian frontier, but in two minor segments, and, with the cession heretofore made by the Kaskaskias, nearly consolidates our possessions North of the Ohio, in a very respectable breadth from Lake Erie to the Missisipi. the Poutawatamies having some claim to the country ceded by the Delawares, it has been thought best to quiet that by fair purchase also. so soon as the treaties on this subject shall have recieved their constitutional sanctions, they shall be laid before both houses.
                     
                     
                        Gun-boats
                         In pursuance of the views of Congress in their act of Feb. 28. 1803 a number of gunboats have been built, & are now nearly ready for service. the effectual defence against naval enterprize which vessels of this construction offer for our seaport towns, their utility towards supporting within our waters the authority of the laws, the promptness with which they will be manned by the seamen and militia of the place in the moment they are wanting, the facility of their assembling from different parts of the coast, to any point where they are required in greater force than ordinary, the competence of our finances to this kind of defensive provision without any new burthen, their economical maintenance and preservation from decay when not in actual service are conditions which will have due weight with Congress in deciding on the expediency of adding to their number annually until all our important harbours, by these and auxiliary means, shall be secured against insult & opposition to the laws.
                     
                     
                        
                         Considerable repairs to some of our vessels of war, now necessary for their preservation, will require an appropriation commensurate with the views of the legislature on that subject. a report from the Secretary of the navy on their present condition will be laid before you in due time.
                     
                     
                        
                         No circumstance has arisen since the last session which calls for any augmentation of our regular military force. should any improvement occur in the militia system, that will always be seasonable; & perhaps it would be prudent to make permanent provision for the acceptance of volunteers for a limited time, instead of militia, whenever called into service out of their state, reserving always to the states respectively their constitutional right to appoint the officers.
                     
                     
                        
                         Accounts of the reciepts & expenditures of the last year with estimates for the ensuing one will, as usual, be laid before you.
                     
                  
               